PD-1358-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                Transmitted 12/21/2015 10:32:06 AM
  December 21, 2015                                               Accepted 12/21/2015 10:43:20 AM
                                                                                    ABEL ACOSTA
                                NO. PD-1358-15                                              CLERK
                                NO. PD-1359-15
                                NO. PD-1360-15
                                NO. PD-1361-15
                      _____________________________________

 IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                      _____________________________________

       APPEAL FROM THE FOURTEENTH COURT OF APPEALS OF TEXAS
                        NO. 14-14-00307-CR
                        NO. 14-14-00308-CR
                        NO. 14-14-00309-CR
                        NO. 14-14-00310-CR
                      _____________________________________

                            Eric Lynn Baumgart
                                   Appellant

                                    VERSUS


                             The State of Texas
                                    Appellee
                      _____________________________________

SUPPLEMENT TO NOTICE OF INCOMPLETE RECORDS
                      _____________________________________


                                           Respectfully submitted by:

                                           Michael D. Gillespie
                                           Texas Bar Card No. 07926500
                                           226 Sheldon Road
                                           Channelview, Texas 77530
                                           Tel. 281-457-9999
                                           Fax. 281-457-0990

                                           Attorney for:
                                           Eric Lynn Baumgart
                                           Appellant
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      INTO COURT COMES, ERIC LYNN BAUMGART, the Appellant,

through the undersigned Attorney, who files this Supplement to Notice of

Incomplete Records and would respectfully show the Court as follows:



                   RESTORATION OF PURGED RECORDS

1.    On December 17, 2015 Appellant reported to the Court of Criminal Appeals

that his trial records were incomplete and that certain records had been purged

from public Internet access.

2.    The next day the District Clerk’s Office restored the purged records;

however, no explanation about why or who purged them was given. See Exhibits 1,

2, and 3. These circumstances are suspicious and warrant investigation.

3.    It is not reasonable to believe that the purging of Appellant’s records was

accidental and it begs the question about what else has been altered.



                               RELIEF STILL SOUGHT

4.    Appellant still requests the relief sought in his original notice of incomplete

records and now Appellant requests the Court of Criminal Appeals to order the

District Clerk to explain under oath the circumstances of the purging.



                                        -2-
                                     Respectfully submitted by:


                                     ____________________________________
                                     Michael D. Gillespie
                                     Texas Bar Card No. 07926500
                                     226 Sheldon Road
                                     Channelview, Texas 77530
                                     Tel. 281-457-9999
                                     Fax. 281-457-0990

                                     Attorney for:
                                     Eric Lynn Baumgart
                                     Appellant




                     CERTIFICATE OF COMPLIANCE

       Pursuant to Rule 9.4(i)(3) of the Texas Rules of Appellate Procedure, it is
certified that this document contains 174 words for included sections as defined
under Rule 9.4(i)(1) and that it is compliant with Rule 9.4(i)(3)(D).




                                      -3-
                        CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5(d) of the Texas Rules of Appellate Procedure, it is
certified that a true copy of these papers were served on the following parties:

      State Prosecuting Attorney
      PO Box 13046
      Austin, Texas 78711
      Via: Email to lisa.mcminn@spa.texas.gov

      Harris County District Attorney
      Appellate Division
      1201 Franklin Street, Suite 600
      Houston, Texas 77002
      Via: Email to curry_alan@dao.hctx.net
            Email to mccrory_daniel@dao.hctx.net

      Texas Attorney General
      General Litigation Division
      PO Box 12548
      Austin, Texas 78711-2548
      Via: Email to const_claims@texasattorneygeneral.gov




                                    ____________________________________
                                    Michael D. Gillespie
                                    Texas Bar Card No. 07926500




                                      -4-
EXHIBIT 1
Gmail - FW: Ticket 19151 Open--> 19094950101010: The attorney is unable to view ...                                 Page 1 of 4



 .., / ~              ..

 Lwi"'~           ii                                                                      Mike Gillespie <226sheldon@gmail.com>



FW: Ticket 19151 Open --> 19094950101010: The attorney is unable to view ...
DCSA (DCO)                                                                   Fri, Dec 18, 2015 at 1:16 PM
To: "226sheldon@gmail.com" <226sheldon@gmail.com>


  Please try that case again now sir and it should be good on the website.




  Thank you,




  Help Desk Technician

  Technical Support

  201 Caroline, Ste 230

  www.hcdistrictclerk.com




  From:
  Sent: Friday, December 18, 2015 1:03 PM
  To: DCSA (DCO)
  Cc:
  Subject: RE: Ticket 19151 Open --> 19094950101010: The attorney is unable to view ...



  Hello,




  Please try now, the case has been reran thru our security logic and is now public.




https://mail.google.com/mail/u/0/?ui=2&ik=cc6fd3bcl5&view=pt&search=inbox&msg=...                                   12/20/2015
Gmail - FW: Ticket 19151 Open--> 19094950101010: The attorney is unable to view ...                                                                                       Page 2 of 4




                                   ~
                                                                                                          FOU:RTEENTH COURT                                                l\d 19094950101010: The attorney is unable to view ...




https://mail.google.com/mail/u/0/?ui=2&ik=cc6fd3bcl5&view=pt&search=inbox&msg=...                                                                                         12/20/2015
Gmail - FW: Ticket 19151 Open--> 19094950101010: The attorney is unable to view ...         Page 3 of 4



  TICKET 19151



   Client




                     Name: Public User Gmail - FW: Ticket 19151 Open--> 19094950101010: The attorney is unable to view ...                           Page 4 of 4



                                                                                                   Add Note



                                                                                            Add Hidden Note




                                           Open In Progress Closed Cancelled Resolved Vendor Approval



       Date              Name                                         Note Text




   Recipients




   Programmers 




  TICKET




https://mail.google.com/mail/u/0/?ui=2&ik=cc6fd3bcl5&view=pt&search=inbox&msg=...                             12/20/2015
EXHIBIT 2
Office of Harris County District Clerk - Chris Daniel                                                                                     Page 1 of 1




                                                       Criminal Search Results
Total records generated for printing is 24 (limit of 5,000, search results may vary)

  Case(Cause )#                              Style                               File Date    Court              Status                  Type of
                                                                                                                                     Action/Offense
 139561201010-3   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 139561301010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Complete(C)      01/04/1970)                                                                         Disposition: Disposed(DISP) (M)
 139561401010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Complete(C)      01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 139561501010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Complete(C)      01/04/1970)                                                                         Disposition: Disposed(DISP) (M)
 139561601010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Complete(C)      01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 190949501010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)

 190949601010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Bond Made(B)   VIO PRIV INV I SEC ACT
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    (M)
                                                                                                      (PROB)

 190949701010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Bond Made(B)   VIO PRIV INV I SEC ACT
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    (M)
                                                                                                      (PROB)

 190949801010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Bond Made(B)   VIO PRIV INV I SEC ACT
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    (M)
                                                                                                      (PROB)

 190949901010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Bond Made(B)   VIO PRIV INV I SEC ACT
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    (M)
                                                                                                      (PROB)
 138216601010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     3/27/2013     183    Defendant: JAIL(])        TAMPERING WITH
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    RECORD(F)
                                                                                                      (PROB)

 137072201010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     12/11/2012    183    Defendant: Disposed(D)    TAMPER GOVT RECORD
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (F)
                                                                                                      (DISM)
 186704701010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   12/10/2012     6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)

 137023001010-3   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   12/6/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 186294801010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   11/17/2012     6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)

 136242801010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 136243101010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 136243201010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 136243301010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)
 136243401010-3   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   9/25/2012     183    Defendant: Disposed(D)    TAMPER GOVT RECORD
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (F)
                                                                                                      (DISM)

 185330001010-2   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)
 185330101010-2   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)

 185330201010-2   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)
 185330301010-2   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)




http://www. hcdi stri ctcl erk. com/edocs/public/SearchResultsPrinting. aspx                                                              12/20/2015
EXHIBIT 3
Office of Harris County District Clerk - Chris Daniel                                                      Page 1 of 13




 H CDistrictclerk.com           The State of Texas vs. BAUMGART, ERIC L (SPN:                              12/18/2015
                                01892742)
                                Cause: 190949501010 CDI: 2     Court: 6

 RELATED CASES
 No related cases found.

 BOOKINGS
 No Bookings found.

 HOLDS
 No Holds found.

 WITNESS
 No Witness found.

 SUMMARY
  CASE DETAILS                                          DEFENDANT DETAILS
  File Date                 7/24/2013                   Race/Sex     W IM            Height/Weight
  Case (Cause) Status       Dismissed                   Eyes                         Hair
  Offense                   VIO PRIV INV/SEC ACT        Skin                         Build
  Last Instrument Filed                                 DOB          1/4/1970        In Custody      N
  Case Disposition          DISM-100215                 US Citizen YES               Place Of Birth XX
  Case Completion Date       10/2/2015                  Address                     PO BOX 613 NOME TX77629
  Defendant Status          DISPOSED
                                                        Markings
  Bond Amount               $1,000.00
                                                        COURT DETAILS
  Next/Last Setting Date     10/2/2015
                                                        Court

                                                        Address                 1201 Franklin (Floor: 9)
                                                                                Houston, TX 77002
                                                                                Phone:7137556200
                                                        JudgeName               Larry Standley
                                                        Court Type              Criminal



 APPEALS
 Date  Description                                                                                         SNU
 06/30/2015 OPINION FILED                                                                                  990
 05/04/2015 DIS ATTY - CHECKED IN RECO                                                                     991
 01/13/2015 RECORD CHECKED OUT - DA                                                                        992
 07/21/2014 STATEMENT OF FACTS                                                                             993
 07/15/2014 MAILED TO FOURTEENTH COURT                                                                     994
 04/30/2014 ASSIGN COURT OF APPEAL CAS                                                                     995
 04/30/2014 CASE: 14-14-00306-CR                                                                           0
 04/25/2014 ASSIGN COURT OF APPEAL CAS                                                                     996




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...                         12/18/2015
Office of Harris County District Clerk - Chris Daniel                                    Page 2 of 13




 04/25/2014 CASE: 14-14-00306-CR                                                         0
 04/03/2014 FOURTEENTH COURT OF APPEAL                                                   997
 03/13/2014 SENTENCE IMPOSED                                                             998
 03/13/2014 NOTICE OF APPEAL                                                             999
 07/11/2014 NEXT- TRANSMIT TRANSCRIPT DUE                                                0



 BONDS
 Date          Type                Description                                                 SNU
 03/13/2014    BOND FILED          CRT 6 TIME 1500 TYPE APPEAL
 03/13/2014    BOND MADE           AMT $5000 DATE 03/13/14 RCPT#
 03/13/2014    BONDSMAN            PERSONAL BOND, PTR
 07/26/2013    BOND FILED          CRT 6 TIME 1200 TYPE PERSONAL PTR
 07/26/2013    BOND MADE           AMT $5000 DATE 07/26/13 RCPT#
 07/26/2013    BONDSMAN            PERSONAL BOND, PTR



 ACTIVITIES
 Date     Type                           Description                                         SNU/CFI
 07/24/2013    CI/MID                    TIME 1205 AMOUNT $5000                              999
 07/24/2013                              ACKNOWLEDGED BY SHERIFF
 08/02/2013    SERVICE ACTIVITY          RETURNED UNEXECUTED ON 07/26/13
 08/02/2013                              RECEIPTED BY CLERK
 03/13/2014    BOND FILED                CRT 6 TIME 1500 TYPE APPEAL
 03/13/2014    BOND MADE                 AMT $5000 DATE 03/13/14 RCPT#
 03/13/2014    BONDSMAN                  PERSONAL BOND, PTR
 07/26/2013    BOND FILED                CRT 6 TIME 1200 TYPE PERSONAL PTR
 07/26/2013    BOND MADE                 AMT $5000 DATE 07/26/13 RCPT#
 07/26/2013    BONDSMAN                  PERSONAL BOND, PTR
 07/24/2013    GRAND JURY ACTION         MID 07/24/13 G208                                   999
 07/24/2013    GRAND JURY ACTION         ROTATION CRT 006 OFF FREQ BND $5000
 07/24/2013    GRAND JURY ACTION         OFFENSE VIO PRIV INV/SEC ACT LEVEL MA
 07/24/2013    ORI                       HARRIS COUNTY D. A. OFFENSE NO: PS1212
 05/14/2014    ATTORNEY                     SANTOS, RENATO JR.                               999
 05/14/2014    ATTORNEY                  AAA COURT 006 CFI 6
 05/14/2014    JUDGE                        STANDLEY, LARRY PRESIDING
 10/02/2015    C87 ACTIVITY              DISM OTHER STATUS D CFI 6                           995
 10/02/2015    C87 ACTIVITY              REV DISM STATUS D CFI 6                             996
 03/13/2014    C87 ACTIVITY              BOND APP STATUS B CFI 6                             997
 03/13/2014    C87 TYPE OF BOND          APPEAL FOR $5000
 03/13/2014    C87 ACTIVITY              BOND SET STATUS B CFI 6                             998
 03/13/2014    C87 TYPE OF BOND          APPEAL FOR $1000
 07/26/2013    C87 ACTIVITY              BOND APP STATUS B CFI 6                             999
 07/26/2013    C87 TYPE OF BOND          PERSONAL PTR FOR $5000




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...       12/18/2015
Office of Harris County District Clerk - Chris Daniel                                    Page 3 of 13



              PROBATION START DATE       SNU: 999
              03/13/14
              PROBATION END DATE         03/12/16
 07/20/2015   MOTIONS                    COMP APPT COUNS APPL                             980
 07/20/2015   MOTIONS                    FILED CFI 6
 04/08/2014   MOTIONS                    MO NEW TRIAL                                     981
 04/08/2014   MOTIONS                    FILED CFI 6
 10/11/2013   MOTIONS                    MO QUASH SUBOENA DUC                             982
 10/11/2013   MOTIONS                    FILED CFI 6
 10/11/2013   MOTIONS                    MO DISM FOR PROSECUT                             983
 10/11/2013   MOTIONS                    FILED CFI 6
 10/07/2013   MOTIONS                    MO CONTINUANCE                                   984
 10/07/2013   MOTIONS                    FILED CFI 6
 09/23/2013   MOTIONS                    MO CUMULATE SENTENCE                             985
 09/23/2013   MOTIONS                    FILED CFI 6
 09/23/2013   MOTIONS                    STATES MO LIMINE                                 986
 09/23/2013   MOTIONS                    FILED CFI 6
 09/23/2013   MOTIONS                    MO DISCLOSE EXPERTS                              987
 09/23/2013   MOTIONS                    FILED CFI 6
 09/05/2013   MOTIONS                    DISCVRY                                          988
 09/05/2013   MOTIONS                    FILED CFI 6
 09/04/2013   MOTIONS                    DISCVRY                                          989
 09/04/2013   MOTIONS                    FILED CFI 6
 08/10/2013   MOTIONS                    MO PROSE DEFENCE                                 990
 08/10/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    COMMUNITY SUPERVISOI                             991
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    LI MINE                                          992
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    JURY SLCT DOCMNT                                 993
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    VOID DIRE EXPERT WIT                             994
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    PROD EXCULP EVID                                 995
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    DISCLOSE EVID/WITNES                             996
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    DISLCOSE OF INFORMAN                             997
 08/07/2013   MOTIONS                    FILED CFI 6
 08/08/2013   MOTIONS                    ST REQUEST FARET HEA                             998
 08/08/2013   MOTIONS                    FILED CFI 6
 08/05/2013   MOTIONS                    MO QUASH INDICTMENT                              999




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...    12/18/2015
Office of Harris County District Clerk - Chris Daniel                                                         Page 4 of 13



 08/05/2013      MOTIONS                    FILED CFI 6
 07/20/2015      ORDER                      ATTORNEY FEE VOUCHER                                                  990
 07/20/2015      ORDER                      ATTY FEE AMT $1843.00                                                 990
 07/20/2015      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 07/20/2015      ORDER                      GRANT COMP APPT COUNS APPL                                            991
 07/20/2015      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 05/27/2014      ORDER                      NEW TRIAL DENIED                                                      992
 05/27/2014      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 11/14/2013      ORDER                      MO QUASH INDICTMENT DENIED                                            993
 11/14/2013      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 11/14/2013      ORDER                      GRT MO QUASH SUBOEPNA DUCES                                           994
 11/14/2013      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 11/14/2013      ORDER                      MO CON SO LIDA TE CASES DENIED                                        995
 11/14/2013      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 11/14/2013      ORDER                      GRT DISCOVERY                                                         996
 11/14/2013      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 11/15/2013      ORDER                      GRR ORD DIRECTING PROD RECO                                           997
 11/15/2013      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 08/02/2013      ORDER                      TRANSFER MOTION GRT                                                   998
 08/02/2013      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 07/25/2013      ORDER                      MID TR FROM 183RD 1395612                                             999
 07/25/2013      OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 10/02/2015      COURT ORDER                DISMISSAL                                                             998
 10/02/2015      DISMISSAL REASON           OTHER
 10/02/2015      JUDG OFFENSE               VIO PRIV INV/SEC ACT LEVEL MA
 03/13/2014      JUDGMENT                   PROBATION BY JURY TRIAL                                               999
 03/13/2014      PENALTY                    1 YEAR                                                                999
 03/13/2014      PENALTY                    PROBATED FOR 2 YEARS                                                  999
 03/13/2014      PENALTY                    SUP FEE$0                                                             999
 03/13/2014      JUDG OFFENSE               VIO PRIV INV/SEC ACT LEVEL MA



 HOLDS
 No holds found.

 CRIMINAL HISTORY
 Case(Cause)Nbr I Defendant          Filed I         Ct    Defendant Disposition Bond Amt Type of Action I         Next
 Status                              Booked                Status                         Offense                  Setting
 139561501010-      BAUMGART, ERIC   7/24/2013   I   183   Disposed(D) Disposed    $1,000.00   VIO PRIV INV/SEC
 3Com_plete(C)                                                         (DISP)                  ACT(M)
                                                                       7/25/2013

 139561601010-      BAUMGART, ERIC   7/24/2013   I   183   Disposed(D) Disposed    $1,000.00   VIO PRIV INV/SEC
 3Complete(C)                                                          (DISP)                  ACT(M)
                                                                       7/25/2013

 139561401010-      BAUMGART, ERIC   7/24/2013   I   183   Disposed(D)             $1,000.00   VIO PRIV INV/SEC
 3Com11lete(C)                                                                                 ACT(M)




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...                            12/18/2015
Office of Harris County District Clerk - Chris Daniel                                                                 Page 5 of 13



                                                                              Disposed
                                                                              (DISP)
                                                                              7/25/2013

 139561201010-     BAUMGART, ERIC L   7/24/2013   I       183   Disposed(D) Disposed      $5,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            7/25/2013

 139561301010-     BAUMGART, ERIC     7/24/2013   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Complete(C)                                                               (DISP)                     ACT(M)
                                                                            7/25/2013

 190949601010-     BAUMGART, ERIC L   7/24/2013   I       6     Bond Made     Probation   $1,000.00    VIO PRIV INV/SEC      5/27/2014
 ~APP."'-~(I'.)                                                 (B)           (PROB)                   ACT(M)
                                                                              3/13/2014

 190949701010-     BAUMGART, ERIC L   7/24/2013   I       6     Bond Made     Probation   $1,000.00    VIO PRIV INV/SEC      5/27/2014
 7.AP.P.~!!!(f)                                                 (B)           (PROB)                   ACT(M)
                                                                              3/13/2014

 190949501010-     BAUMGART, ERIC L   7/24/2013   I       6     Disposed(D) Dismissed     $1,000.00    VIO PRIV INV/SEC      10/2/2015
 2Dismissed(D}                                                              (DISM)                     ACT(M)
                                                                            10/2/2015

 190949901010-     BAUMGART, ERIC L   7/24/2013   I       6     Bond Made     Probation   $1,000.00    VIO PRIV INV/SEC      5/27/2014
 2AJmeaI(P)                                                     (B)           (PROB)                   ACT(M)
                                                                              3/13/2014

 190949801010-     BAUMGART, ERIC L   7/24/2013   I       6     Bond Made     Probation   $1,000.00    VIO PRIV INV/SEC      5/27/2014
 iA».P.~!!!(.f)                                                 (B)           (PROB)                   ACT(M)
                                                                              3/13/2014

 138216601010-     BAUMGART, ERIC     3/27/2013 I         183   JAIL(J)       Probation   $5,000.00    TAMPERING WITH        9/23/2014
 JAP.P."'-~(I'.)                      3/20/2014                               (PROB)                   RECORD(F)
                                                                              3/20/2014

 137072201010-     BAUMGART, ERIC     1211112012      I   183   Disposed(D) Dismissed     $20,000.00   TAMPER GOVT           3/19/2013
 3Dismissed(D)                                                              (DISM)                     RECORD(F)
                                                                            3/19/2013

 186704701010-     BAUMGART, ERIC L   12/10/2012      I   6     Disposed(D) Dismissed     $5,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D}                                                              (DISM)                     ACT(M)
                                                                            6/26/2013

 137023001010-     BAUMGART, ERIC L   12/6/2012 I         183   Disposed(D) Disposed      $5,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            12/10/2012

 186294801010-     BAUMGART, ERIC L   1111712012      I   6     Disposed(D) Dismissed     $5,000.00    VIO PRIV INV/SEC     12/13/2012
 2Dismissed(D)                        11/17/2012                            (DISM)                     ACT(M)
                                                                            12/13/2012

 136243301010-     BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            9/26/2012

 136243201010-     BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            9/26/2012

 136242801010-     BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            9/26/2012

 136243101010-     BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            9/26/2012

 136243401010-     BAUMGART, ERIC L   9/25/2012   I       183   Disposed(D) Dismissed     $10,000.00   TAMPER GOVT          12/13/2012
 3Dismissed(D)                                                              (DISM)                     RECORD(F)
                                                                            12/13/2012

 185330201010-     BAUMGART, ERIC     9/25/2012   I       6     Disposed(D) Dismissed     $1,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D)                                                              (DISM)                     ACT(M)
                                                                            6/26/2013

 185330101010-     BAUMGART, ERIC     9/25/2012   I       6     Disposed(D) Dismissed     $1,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D)                                                              (DISM)                     ACT(M)
                                                                            6/26/2013

                   BAUMGART, ERIC     9/25/2012   I       6     Disposed(D)               $1,000.00                          6/26/2013




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...                                    12/18/2015
Office of Harris County District Clerk - Chris Daniel                                                            Page 6 of 13



 185330001010-                                                            Dismissed               VIO PRIV INV/SEC
 2Dismissed(D)                                                            (DISM)                  ACT(M)
                                                                          6/26/2013

 185330301010-     BAUMGART, ERIC     9/25/2012   I    6      Disposed(D) Dismissed   $1,000.00   VIO PRIV INV/SEC        6/26/2013
 2Dismissed(D)                                                            (DISM)                  ACT(M)
                                                                          6/26/2013



 ACTIVE PARTIES
 Name                                                 Connection                                         Post SPN#
                                                                                                         Jdgm
 STANDLEY, LARRY                                      JUDGE - CRIMINAL                                           02618039
 SANTOS, RENATO JR.                                   APPOINTED ATTY ON APPEAL                                   67646450
 PERSONAL BOND, PTR                                   BONDSMAN ON APPEAL                                         00002404
 BAUMGART, ERIC L                                     PROSE                                                      01892742
 PERSONAL BOND, PTR                                   PREVIOUS BONDSMAN                                          00002404



 INACTIVE PARTIES
 No inactive parties found.

 SETTINGS
 Date   Court Post Docket           Reason                 Results      Defendant Future           Comments Attorney
              Jdgm Type                                                           Date                      Appearance
                                                                                                            Indicator
 8/02/2013    6         Motions     Arraignment            Reset        Present       10/22/2013                 Absent
 09:00AM                Docket                                                        12:00:00AM
 10/11/2013   6         Motions     Motion Hearing         Reset        Present       11/1/2013                  Absent
 09:00AM                Docket                                                        12:00:00AM
 10/22/2013   6         Motions     Jury Trial             Reset        Data          10/11/2013                 Absent
 09:00AM                Docket                                          Unavailable   12:00:00AM
 11/01/2013   6         Motions     Motion Hearing         Reset        Data          11/14/2013                 Absent
 09:00AM                Docket                                          Unavailable   12:00:00AM
 11/14/2013   6         Motions     Motion Hearing         Reset        Data          3/10/2014                  Absent
 09:00AM                Docket                                          Unavailable   12:00:00AM
 3/10/2014    6         Motions     Jury Trial                          Data Not      3/11/2014                  Absent
 09:00AM                Docket                                          Entered       12:00:00AM
 3/11/2014    6         Motions     Jury Trial                          Data Not      3/12/2014                  Absent
 09:00AM                Docket                                          Entered       12:00:00AM
 3/12/2014    6         Motions     Jury Trial                          Data Not      3/13/2014                  Absent
 09:00AM                Docket                                          Entered       12:00:00AM
 3/13/2014    6         Motions     Jury Trial             Jury       Data Not        1/1/0001                   Absent
 09:00AM                Docket                             Conviction Entered         12:00:00AM
                                                           Court
                                                           Punishment
                                                           Probation
 5/27/2014    6         Motions     Other                  Motion       Present       1/1/0001                   Absent
 09:00AM                Docket                             Denied                     12:00:00AM
 10/02/2015   6         Motions     Dismissal              Mandate Of Data Not        1/1/0001                   Absent
 09:00AM                Docket                             Dismissal Entered          12:00:00AM



 ALIASES




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...                               12/18/2015
Office of Harris County District Clerk - Chris Daniel                                                                    Page 7 of 13



 Defendant Alias                                          True Name Race                 Sex           DOB                SPN#
 BAUMGART, ERIC                                                          w               M              1/4/1970          01892742
 BAUMGART, ERIC L                                         Yes            w               M              1/4/1970          01892742



 PAYMENT PLAN
 Total Due: $462.00     Total Paid: $0.00   Payoff Amt: $464.00   Past Due: $0.00   Judgment Date: 3/13/2014
 ID        DUE FEES COSTS Pmt DATE LOCATION                                   TYPE                 PAID BALANCE STATUS
                                        No
 Totals:


 DOCUMENTS
 Number               Document                                                                           Post Date               Pgs
                                                                                                         Jdgm
 67288196             FOURTEENTH COURT OF APPEALS                                                                  10/02/2015    2
 673 ll30l            MANDA TE REVERSED AND DISMISSED                                                              10/02/2015
 67311303             COMPLAINT DISMISSED                                                                          10/02/2015
 67318681             COURT DIRECTIVE                                                                              10/02/2015    2
 67297227             PLEASE BE ADVISED IHA T ON THIS DATE THE MANDA TE WAS ISSUED IN                          09/30/2015
                      THE ABOVE CAUSE.
 66298552             ATTORNEY - FEE VOUCHER (COUNTY)                                                          07/20/2015
 66300777             EXPENSE PAYMENT                                                                          07/20/2015        68
 66139ll5             APPEAL - OPINION OF COURT                                                                06/30/2015            13
                      APPEAL- JUDGMENT                                                                         06/30/2015
 64225224             TRIAL - STATES EXHIBITS                                                                      12/17/2014
 61645554             PLEASE BE ADVISED IHA T ON THIS DATE, THE CLERKS RECORD HAS BEEN                         07/16/2014
                      RECEIVED AND FILED
 61384721             DESIGNATION OF ADDITIONAL RECORD ON APPEAL                                               06/26/2014        6

 65184812             ARGUMENTS AND BRIEF ON MA TION FOR ARREST OF JUDGMENT AND                                05/27/2014            8
                      MOTION FOR NEW TRIAL
  ·> 65184813         EXHIBIT Ml                                                                               05/27/2014        2
  ·> 65184822         EXHIBIT MIO                                                                              05/27/2014        2
  ·> 65184823         EXHIBIT Mil                                                                              05/27/2014        2
  ·> 65184824         EXHIBIT Ml2                                                                              05/27/2014        4
  ·> 65184825         EXHIBIT Ml3                                                                              05/27/2014        2
  ·> 65184826         EXHIBIT Ml4                                                                              05/27/2014        2
  ·> 65184827         EXHIBIT ml5                                                                              05/27/2014        2
  ·> 65184828         EXHIBIT ml6                                                                              05/27/2014        2
  ·> 65184829         EXHIBIT ml7                                                                              05/27/2014        2
  ·> 65184831         EXHIBIT ml8                                                                              05/27/2014        2
  ·> 65184832         EXHIBIT ml9                                                                              05/27/2014
  ·> 65184814         EXHIBIT M2                                                                               05/27/2014        2
  ·> 65184833         EXHIBIT m20                                                                              05/27/2014
  ·> 65184834         EXHIBIT m2l                                                                              05/27/2014
  ·> 65184835         EXHIBIT m22                                                                              05/27/2014
  ·> 65184836         EXHIBIT m23                                                                              05/27/2014




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...                                     12/18/2015
Office of Harris County District Clerk - Chris Daniel                                    Page 8 of 13



  ·> 65184837   EXHIBIT m24                                                       05/27/2014
  ·> 65184838   EXHIBIT m25                                                       05/27/2014
  ·> 65184839   EXHIBIT m26                                                       05/27/2014
  ·> 65184840   EXHIBIT m27                                                       05/27/2014
  ·> 65184841   EXHIBIT m28                                                       05/27/2014
  ·> 65184842   EXHIBIT m29                                                       05/27/2014
  ·> 65184815   EXHIBIT M3                                                        05/27/2014    2
  ·> 65184816   EXHIBIT M4                                                        05/27/2014    2
  ·> 65184817   EXHIBIT MS                                                        05/27/2014    2
  ·> 65184818   EXHIBIT M6                                                        05/27/2014    2
  ·> 65184819   EXHIBIT M7                                                        05/27/2014    2
  ·> 65184820   EXHIBIT M8                                                        05/27/2014    2
  ·> 65184821   EXHIBIT M9                                                        05/27/2014    2
 60925345       CASE RESET FORM                                                   05/23/2014
 60958126       APPEAL- PAUPERS OATH ON APPEAL                                    05/14/2014
 60958130       APPOINTING COUNSEL                                                05/14/2014
 60667615       NOTICE OF APPEAL UPDATES                                          05/02/2014
 60647267       nNO POST-JUDGMENT MOTION WAS FILED.                               04/30/2014    2
 60634015       nNO POST-JUDGMENT MOTION WAS FILED.                               04/25/2014    2
 60471014       MOTION FOR ARREST OF JUDGMENT AND MOTION FOR NEW TRIAL            04/08/2014    28
  ·> 60471015   PROPOSED ORDER                                                    04/08/2014
  ·> 60471017   PROPOSED ORDER                                                    04/08/2014
 60471268       REQUEST FOR HEARING ON MOTION FOR ARREST OF JUDGMENT AND          04/08/2014
                MOTION FOR NEW TRIAL
 60291796       NOTICE OF APPEAL UPDATES                                          04/03/2014
 60008179       BAIL-BOND                                                         03/13/2014    2
 60021831       TRIAL- JURY CHARGE                                                03/13/2014    6
                TRIAL-SENTENCENERDICT                                             03/13/2014
 60060235       JUDGMENT                                                          03/13/2014    5
 60291560       APPEAL - NOTICE OF APPEAL                                         03/13/2014    2
 60291800       APPEAL BOND SET IN THE AMOUNT OF $1000                            03/13/2014
 60291805       DISPOSITION - TRIAL COURT CERTIFICATION OF DEFENDANT'S RIGHT OF   03/13/2014
                APPEAL
 60291806       APPEAL - NOTICE OF APPEAL                                         03/13/2014    2
 60291817       DISPOSITION - TRIAL COURT CERTIFICATION OF DEFENDANT'S RIGHT OF   03/13/2014
                APPEAL
 60291819       APPEAL - NOTICE OF APPEAL                                         03/13/2014    2
 60291830       DISPOSITION - TRIAL COURT CERTIFICATION OF DEFENDANT'S RIGHT OF   03/13/2014
                APPEAL
 60291832       APPEAL - NOTICE OF APPEAL                                         03/13/2014    2
 60291849       DISPOSITION - TRIAL COURT CERTIFICATION OF DEFENDANT'S RIGHT OF   03/13/2014
                APPEAL
 60291852       APPEAL - NOTICE OF APPEAL                                         03/13/2014    2
 67305877       JUDGMENT                                                          03/13/2014    2




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...    12/18/2015
Office of Harris County District Clerk - Chris Daniel                                    Page 9 of 13



 60295939       BRIEF ON CONSTITUTIONAL CHALLENGE                                 03/10/2014    11
 60295955       SPECIAL PLEA ON DOUBLE JEOPARDY                                   03/10/2014    8
  ·> 60295956   AFFIDAVIT OF ERIC LYNN BAUMGART                                   03/10/2014    2
  ·> 60295958   PROPOSED ORDER                                                    03/10/2014
 59782792       APPLICATION FOR SUBPOENA BY DEFENSE                               02/25/2014
 59810087       36617 - SUBPOENA                                                  02/26/2014
 59810008       FREEfax Cover Sheet                                               02/25/2014
 59786103       APPLICATION FOR SUBPOENA BY STATE                                 02/25/2014    3
 59810101       36633 - SUBPOENA                                                  02/26/2014
 59810107       36634 - SUBPOENA                                                  02/26/2014
 59810108       36635 - SUBPOENA                                                  02/26/2014
 59810112       36636 - SUBPOENA                                                  02/26/2014
 59810118       36637 - SUBPOENA                                                  02/26/2014
 59810120       36638 - SUBPOENA                                                  02/26/2014
 59810941       36639 - RETURN OF SUBPOENA                                        02/26/2014
 59810121       36639 - SUBPOENA                                                  02/26/2014
 59848857       36640 - RETURN OF SUBPOENA                                        03/03/2014
 59810122       36640 - SUBPOENA                                                  02/26/2014
 59810123       36641 - SUBPOENA                                                  02/26/2014
 59939490       36642 - RETURN OF SUBPOENA                                        03/09/2014    2
 59810051       36642 - SUBPOENA                                                  02/26/2014
 59810053       36643 - SUBPOENA                                                  02/26/2014
 59810054       36644 - SUBPOENA                                                  02/26/2014
 59810056       36645 - SUBPOENA                                                  02/26/2014
 59952636       36646 - RETURN OF SUBPOENA                                        03/10/2014    2
 59810058       36646 - SUBPOENA                                                  02/26/2014
 59939488       36647 - RETURN OF SUBPOENA                                        03/09/2014    2
 59810059       36647 - SUBPOENA                                                  02/26/2014
 59939487       36648 - RETURN OF SUBPOENA                                        03/09/2014    2
 59810060       36648 - SUBPOENA                                                  02/26/2014
 59939489       36649 - RETURN OF SUBPOENA                                        03/09/2014    2
 59810061       36649 - SUBPOENA                                                  02/26/2014
 59810068       36650 - SUBPOENA                                                  02/26/2014
 59810069       36651 - SUBPOENA                                                  02/26/2014
 59940838       36652 - RETURN OF SUBPOENA                                        03/10/2014    2
 59810070       36652 - SUBPOENA                                                  02/26/2014
 59810071       36653 - SUBPOENA                                                  02/26/2014
 59810811       36654 - RETURN OF SUBPOENA                                        02/26/2014
 59810073       36654 - SUBPOENA                                                  02/26/2014
 59940853       36655 - RETURN OF SUBPOENA                                        03/10/2014    2
 59810074       36655 - SUBPOENA                                                  02/26/2014
 59815224       36656 - RETURN OF SUBPOENA                                        02/27/2014




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...    12/18/2015
Office of Harris County District Clerk - Chris Daniel                                    Page 10 of 13



 59810075       36656 - SUBPOENA                                                  02/26/2014
 59815225       36657 - RETURN OF SUBPOENA                                        02/27/2014
 59810076       36657 - SUBPOENA                                                  02/26/2014
 59815226       36658 - RETURN OF SUBPOENA                                        02/27/2014
 59810077       36658 - SUBPOENA                                                  02/26/2014
 59875656       36659 - RETURN OF SUBPOENA                                        03/04/2014
 59810083       36659 - SUBPOENA                                                  02/26/2014
 59939491       36660 - RETURN OF SUBPOENA                                        03/09/2014     2
 59810084       36660 - SUBPOENA                                                  02/26/2014
 59809937       FREEfax Cover Sheet                                               02/25/2014
 59737854       APPLICATION FOR SUBPOENA BY DEFENSE                               02/21/2014
  ·> 59778601   35433 - RETURN OF SUBPOENA                                        02/25/2014
  ·> 59741649   35433 - SUBPOENA                                                  02/21/2014     2
  ·> 59740745   FREEfax Cover Sheet                                               02/21/2014
  ·> 59737855   Subpoena Application Attachment DEFENSE                           02/21/2014
 59738179       APPLICATION FOR SUBPOENA BY DEFENSE                               02/21/2014     2
  ·> 59744958   35494 - RETURN OF SUBPOENA                                        02/21/2014
  ·> 59741643   35494 - SUBPOENA                                                  02/21/2014     2
  ·> 59744959   35495 - RETURN OF SUBPOENA                                        02/21/2014
  ·> 59741644   35495 - SUBPOENA                                                  02/21/2014     2
  ·> 59744960   35496 - RETURN OF SUBPOENA                                        02/21/2014
  ·> 59741645   35496 - SUBPOENA                                                  02/21/2014     2
  ·> 59744954   35497 - RETURN OF SUBPOENA                                        02/21/2014
  ·> 59741646   35497 - SUBPOENA                                                  02/21/2014     2
  ·> 59744955   35498 - RETURN OF SUBPOENA                                        02/21/2014
  ·> 59741647   35498 - SUBPOENA                                                  02/21/2014     2
  ·> 59744957   35499 - RETURN OF SUBPOENA                                        02/21/2014
  ·> 59741648   35499 - SUBPOENA                                                  02/21/2014     2
  ·> 59740739   FREEfax Cover Sheet                                               02/21/2014
  ·> 59738180   Subpoena Application Attachment DEFENSE                           02/21/2014
  ·> 59738181   Subpoena Application Attachment DEFENSE                           02/21/2014
  ·> 59738182   Subpoena Application Attachment DEFENSE                           02/21/2014
  ·> 59738183   Subpoena Application Attachment DEFENSE                           02/21/2014
  ·> 59738184   Subpoena Application Attachment DEFENSE                           02/21/2014
  ·> 59738185   Subpoena Application Attachment DEFENSE                           02/21/2014     2
 59738207       APPLICATION FOR SUBPOENA BY DEFENSE                               02/21/2014
  ·> 59741642   35500 - SUBPOENA                                                  02/21/2014
  ·> 59740728   FREEfax Cover Sheet                                               02/21/2014
  ·> 59738208   Subpoena Application Attachment DEFENSE                           02/21/2014
 59738496       APPLICATION FOR SUBPOENA BY DEFENSE                               02/21/2014
  ·> 59744188   35503 - RETURN OF SUBPOENA                                        02/21/2014     2
  ·> 59741640   35503 - SUBPOENA                                                  02/21/2014




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...     12/18/2015
Office of Harris County District Clerk - Chris Daniel                                    Page 11 of 13



  ·> 59740722   FREEfax Cover Sheet                                               02/21/2014
  ·> 59738497   Subpoena Application Attachment DEFENSE                           02/21/2014
 59738703       APPLICATION FOR SUBPOENA BY DEFENSE                               02/21/2014
  ·> 59741639   35504 - SUBPOENA                                                  02/21/2014
  ·> 59740578   FREEfax Cover Sheet                                               02/21/2014
 59744539       APPLICATION FOR SUBPOENA BY STATE WITNESS 1N COUNTY COURT         02/19/2014     6
 58380440       TRIAL - DISCLOSE EXPERTS                                          11/20/2013     3
 58335072       SUBPOENA                                                          11/18/2013
 58335073       SUBPOENA                                                          11/18/2013
 58335074       SUBPOENA                                                          11/18/2013
 58326388       TRIAL - PRODUCTION OF DOCUMENTS (FORMA PAUPERIS)                  11/15/2013
 58297465       CASE RESET FORM                                                   11/14/2013
 58359154       TRIAL - DISCOVERY                                                 11/14/2013     2
 58375895       OTHER - TO QUASH                                                  11/14/2013     3
 58413929       CONDITIONS OF BAIL                                                11/14/2013
 58713222       TRIAL - CON SO LIDA TE CASES                                      11/14/2013     5
 58237745       ANSWER TO MOTION BY SHERIFF TO QUASH SUBPOENA                     11/10/2013     4
 58215318       DEFENDANTS ANSWER TO WAIVER OF ATTORNEY WARNINGS                  11/07/2013     5
 58215317       DEFENDANT S PRETRIAL FOCUS AND PROPOSED CASE MANAGEMENT PLAN      11/05/2013     2
 58102713       CASE RESET FORM                                                   11/01/2013
 59259507       DEFENDANT'S PRETRIAL FOCUS AND PROPOSED CASE MANAGEMENT PLAN      11/01/2013     2
  ·> 59259508   CODE OF CRIMINAL PROCEDURE CHAPTER 21 INDICTMENT & lNFORMA TION   11/01/2013     40
                ARTS 21.011 - 21.02
 60295942       WAIVER OF ATTORNEY WARNINGS:                                      11/01/2013     6
  ·> 60295943   DEFENDANTS ANSWERS TO WAIVER OF ATTORNEY WARNINGS                 11/01/2013     5
 57755434       MOTION FOR COMMUNITY SUPERVISION                                  10/11/2013
 57784415       MOTION TO QUASH SUBPOENA DUCES TECUM                              10/11/2013     3
  ·> 57784417   PROPOSED ORDER                                                    10/11/2013
  ·> 57784416   SUBPOENA DUCES TECUM                                              10/11/2013
 60295948       MOTION TO QUASH SUBPOENA DUCES TECUM                              10/11/2013     3
  ·> 60295949   SUBPOENA DUCES TECUM                                              10/11/2013
 60295950       COURT SUBPOENA                                                    10/11/2013     6
 60295951       DUCES TECUM EXHIBIT                                               10/11/2013     7
 57720205       CASE RESET FORM                                                   10/09/2013
 57720266       SUBPOENA BY STATE FOR WITNESS IN COUNTY CRIMINAL COURT            10/09/2013     3
 57699308       MOTION FOR CONTINUANCE                                            10/07/2013     4
 57699305       APPLICATION FOR SUBPOENA BY STATE FOR WITNESS IN COUNTY           10/04/2013
                CRIMINAL COURT
 57429177       STATES DISCLOSURE OF EXPERTS                                      09/23/2013     3
  ·> 57429179   PROPOSED ORDER                                                    09/23/2013
 57429178       MOTION TO DISCLOSE EXPERTS                                        09/23/2013     2
 57429180       STATES MOTION IN LIMINE                                           09/23/2013
 57429181                                                                         09/23/2013     4




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...     12/18/2015
Office of Harris County District Clerk - Chris Daniel                                       Page 12 of 13



                NOTICE OF INTENTION TO USE EVIDENCE OF PRIOR CONVICTIONS AND
                EXTRANEOUS OFFENSES
 57429182       MOTION TO CUMULATE SENTENCE                                            09/23/2013
  ·> 57429183   PROPOSED ORDER                                                         09/24/2013
 57464195       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57464199       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
  ·> 57464200   AFFIDAVIT                                                              09/23/2013
  ·> 57464212   BUSINESS RECORDS AFFIDAVII                                             09/23/2013
 57464202       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57464208       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
  ·> 57464209   AFFIDAVIT                                                              09/23/2013
  ·> 57720726   BUSINESS RECORDS AFFIDAVII                                             09/23/2013
                BUSINESS RECORDS AFFIDAVII                                             09/23/2013
                BUSINESS RECORDS AFFIDAVII                                             09/23/2013
  ·> 57464210   DAILY REPORT ON LAW ENFORCEMENT FORCE ACCOUNT WORK                     09/23/2013   4
 57464211       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57464214       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57720725       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57398382       SUPOENA DUCES TECUM                                                    09/20/2013   4
 57398383       SUPOENA DUCES TECUM                                                    09/20/2013   5
 57398384       SUPOENA DUCES TECUM                                                    09/20/2013   3
 57398385       SUPOENA DUCES TECUM                                                    09/20/2013   4
 57398386       SUPOENA DUCES TECUM                                                    09/20/2013   5
 57429184       NOTICE OF STATE BAR GRIEVANCE (concerning Thomas Heyward Carter III)   09/20/2013   9
 57340343       SUBPOENA DUCES TECUM                                                   09/18/2013   2
 57340344       SUBPOENA DUCES TECUM                                                   09/18/2013   2
 57274668       SUBPOENA DUCES TECUM                                                   09/11/2013
 57211546       MOTION FOR DISCOVERY                                                   09/05/2013   3
 57340309       MOTION FOR DISCOVERY ORDER                                             09/04/2013   4
  ·> 57340311   EXHIBIT 1                                                              08/29/2013
  ·> 57340312   EXHIBIT 2                                                              08/29/2013   2
 56914149       REQUEST TO EXERCISE PRO SE DEFENSE                                     08/09/2013
 56885718       STATES REQUEST FOR FARETTA HEARING                                     08/08/2013   3
 56896635       MOTION IN LIMINE TO LIMIT STATES ARGUMENT                              08/07/2013   2
 56896636       APPLICATION FOR COMMUNITY SUPERVISON FROM THE JURY                     08/07/2013   2
 56896637       MOTION IN LIMINE REGARDING APPLICATION FOR COMMUNITY                   08/07/2013   2
                SUPERVISION
 56896638       MOTION FOR PRODUCTION EXCULPATORY EVIDENCE                             08/07/2013   2
  ·> 56896639   PROPOSED ORDER                                                         08/07/2013   2




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...         12/18/2015
Office of Harris County District Clerk - Chris Daniel                                    Page 13 of 13



 56896640       MOTION FOR DISCLOSURE OF EVIDENCE AND WITNESSES                   08/07/2013     2
  ·> 56896641   PROPOSED ORDER                                                    08/07/2013     2
 56896643       MOTION FOR DISCLOSURE OF INFORMANTS                               08/07/2013     2
  ·> 56896644   PROPOSED ORDER                                                    08/07/2013
 56896654       REQUEST FOR NOTICE OF STATES INTENTION TO USE EVIDENCE OF PRIOR   08/07/2013
                CONVICTIONS
 56896655       REQUEST FOR NOTICE OF STATES INTENTION TO USE EVIDENCE OF         08/07/2013
                EXTRANEOUS OFFENSES
 56854690       MOTION TO QUASH INDICTMENT                                        08/05/2013     3
 56863041       TRANSFER ORDER                                                    08/02/2013     2
 56754767       BAIL-BOND                                                         07/26/2013     2
 56749322       CHARGING INSTRUMENT - MISDEMEANOR INDICTMENT                      07/24/2013
 60291797       INDICTMENT transfer from 1395612                                  07/24/2013
 60291795       APPEAL CARD
 60291799       CRIMINAL BILL OF COST
 60295952       STRIKE LIST                                                                      6
 60295953       DOCKET SHEET                                                                     8
 60295954       TEXAS CITY ATTORNEYS ASSOCIATION(DRAFTING ENFORCEABLE                            8
                ORDINANCES)
 60295959       APPLICATION FOR WRIT OF HABEAS CORPUS                                            9
  ·> 60295960   AFFIDAVIT OF ERIC LYNN BAUMGART                                                  2
  ·> 60295972   EXHIBIT 10 - MOTION TO DISMISS
  ·> 60295973   EXHIBIT 11 - MOTION TO DISMISS                                    06/26/2013
  ·> 60295974   EXHIBIT 12 - MOTION TO DISMISS
  ·> 60295975   EXHIBIT 13 - INDICTMENT
  ·> 60295976   EXHIBIT 14- INDICTMENT
  ·> 60295977   EXHIBIT 15-INDICTMENT
  ·> 60295978   EXHIBIT 16- INDICTMENT
  ·> 60295979   EXHIBIT 17 - INDICTMENT
  ·> 60295981   EXHIBIT 18- MOTION TO CUMULATE SENTENCE
  ·> 60295983   EXHIBIT 19 - MOTION TO DISMISS
  ·> 60295962   exhibit 2 - INDICTMENT transfer to 1853301                        09/25/2012
  ·> 60295986   EXHIBIT 20- MOTION TO DISMISS
  ·> 60295963   EXHIBIT 3 - INDICTMENT TRANSFER TO 1853302                        09/25/2012
  ·> 60295964   EXHIBIT 4 - INDICTMENT TRANSFER TO 1853303                        09/25/2012
  ·> 60295965   EXHIBIT 5 - INFORMATION 1862948
  ·> 60295966   EXHIBIT 6 - INDICTMENT                                            12/06/2012
  ·> 60295967   EXHIBIT 7 - MOTION TO DISMISS 1862948                             12/13/2012
  ·> 60295970   EXHIBIT 8 - MOTION TO DISMISS 1853300
  ·> 60295971   EXHIBIT 9 - MOTION TO DISMISS
  ·> 60295988   PROPOSED ORDER
  ·> 60295989   PROPOSED ORDER
 65386733       CHECKOUT CARD                                                                    2




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=AlGltN4mrs...     12/18/2015